Exhibit 10.17
STOCK PURCHASE WARRANT
THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER
APPLICABLE STATE SECURITIES LAWS. THE WARRANT HAS BEEN TAKEN BY THE REGISTERED
OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND
MAY NOT BE TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY
TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE 1933 ACT,
THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE SECURITIES LAWS. IN
CONNECTION WITH COMPLIANCE WITH THE 1933 ACT AND APPLICABLE STATE SECURITIES
LAWS, NO TRANSFER OF THIS WARRANT OR THE SECURITIES UNDERLYING THIS WARRANT
SHALL BE MADE UNLESS THE CONDITIONS SPECIFIED HEREIN ARE SATISFIED.

      No. GV                       Shares:
                                        

GEOVAX LABS, INC.
COMMON STOCK PURCHASE WARRANT
This is to certify that, for value received,
                                                             (“Holder”) is en
titled to purchase, subject to the provisions of this Common Stock Purchase
Warrant (“Warrant”), from GEOVAX LABS, INC., a corporation duly organized and
existing under the laws of the State of Illinois (the “Company”),
                     shares of $0.001 par value per share common stock of the
Company (“Shares”), at a price of U.S. $0.33 per Share, during the period
commencing             2008, and terminating on             2013, at 5:00 P.M.
New York Time. This Warrant is not redeemable by the Company. The number of
Shares to be received upon the exercise of this Warrant and the price to be paid
for a Share may be adjusted from time to time as hereinafter set forth. The
exercise price of a Share in effect at any time and as adjusted from time to
time is hereinafter sometimes referred to as “Exercise Price.”
(A) EXERCISE OF WARRANT. Subject to the provisions of Section (G) hereof, this
Warrant may be exercised in whole or in part at any time or from time to time on
or after             , 2008 and until             , 2013, or, if either such day
is a day on which banking institutions are authorized by law to close, then on
the next succeeding day which shall not be such a day, by presentation and
surrender hereof to the Company at its principal office, or at the office of its
stock transfer agent, if any, with the subscription in the form of attached as
Exhibit I (“Subscription”) duly executed and accompanied by payment of the
Exercise Price for the number of Shares specified in such Subscription. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the Shares purchasable
thereunder. Upon receipt by the Company of this Warrant at its office, or by the

1



--------------------------------------------------------------------------------



 



warrant agent of the Company at its office, in proper form for exercise, the
Holder shall be deemed to be the holder of record of the Shares issuable upon
such exercise, provided, however, that if at the date of surrender of such
Warrants and payment of such Exercise Price, the transfer books for the Shares
shall be closed, the certificates for the Shares, or other securities in respect
of which such Warrants are then exercised, shall be issuable as of the date on
which such books shall next be opened and until such date the Company shall be
under no duty to deliver any certificate for such Shares or such other
securities and the Holder shall not be deemed to have become a holder of record
of such shares or the owner of any such other securities.
(B) RESERVATION OF SHARES. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Warrant
such number of Shares as shall be required for issuance and delivery upon
exercise of this Warrant. This Warrant is not redeemable by the Company.
(C) FRACTIONAL SHARES. The Company shall not be required to issue fractions of
Shares on the exercise of Warrants. If any fraction of a Share would, except for
the provisions of this Section, be issuable on the exercise of any Warrant, the
Company will: (1) if the fraction of a Share otherwise issuable is equal to or
less than one half, round down and issue to the Holder only the largest whole
number of Shares to which the Holder is otherwise entitled; or (2) if the
fraction of a Share otherwise issuable is greater than one-half, round-up and
issue to the Holder one additional Share in addition to the largest whole number
of Shares to which the Holder is otherwise entitled.
(D) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its warrant agent, if
any, for other Warrants of different denominations entitling the Holder thereof
to purchase in the aggregate the same number of Shares purchasable hereunder.
Subject to the provisions of Section (G), upon surrender of this Warrant to the
Company or at the office of its warrant agent, if any, with the assignment in
the form attached as Exhibit II (“Assignment”) duly executed and funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new Warrant in the name of the assignee named in such instrument
of assignment and this Warrant shall promptly be canceled. This Warrant may be
divided or combined with other Warrants which carry the same rights upon
presentation hereof at the office of the Company or at the office of its warrant
agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term “Warrant” as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of such indemnification
as the Company may in its discretion impose, and upon surrender and cancellation
of this Warrant, if mutilated, the Company will execute and deliver a new
Warrant of like tenor and date. Within thirty days following the effective date
of any registration statement pursuant to which the Warrants are registered, the
Company shall execute a warrant agreement and appoint a warrant agent, and such
warrant agent shall, upon presentment of the within warrant and at no expense to
the Holder, reissue the Warrants in traceable certificated form, substantially
in the form hereof.

2



--------------------------------------------------------------------------------



 



(E) RIGHTS OF THE HOLDER. The Holder shall not be entitled, by virtue hereof, to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
(F) ANTI-DILUTION PROVISIONS. The Exercise Price and the number and kind of
securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time as hereinafter provided:
(1) In case the Company shall issue Shares as a dividend upon Shares or in
payment of a dividend thereon, or shall subdivide the number of outstanding
Shares into a greater number of shares or shall contract the number of
outstanding Shares into a lesser number of shares, the Exercise Price then in
effect shall be adjusted, effective at the close of business on the record date
for the determination of shareholders entitled to receive the same, to the price
(computed to the nearest cent) determined by dividing: (a) the product obtained
by multiplying the Exercise Price in effect immediately prior to the close of
business on such record date by the number of Shares outstanding prior to such
dividend, subdivision or contraction; by (b) the sum of the number of Shares
outstanding immediately after such dividend, subdivision, or contraction.
(2) If any capital reorganization or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets to another corporation
shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Holder of each Warrant shall thereafter have the right
to purchase and receive upon the basis and upon the terms and conditions
specified in the Warrant and in lieu of the Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by such Warrant, such Shares, securities or assets as may be issued
or payable with respect to or in exchange for a number of outstanding Shares
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by such Warrant had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interest of the Holder to
the end that the provisions of the Warrant (including, without limitation,
provisions for adjustment of the Exercise Price and of the number of Shares
issuable upon the exercise of Warrants) shall thereafter be applicable as nearly
as may be practicable in relation to any shares of stock, securities, or assets
thereafter deliverable upon exercise of Warrants. The Company shall not effect
any such consolidation, merger or sale unless prior to or simultaneously with
the consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume, by written instrument, the obligation to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase.
(3) Upon each adjustment of the Exercise Price pursuant to this Section (F), the
number of shares of Common Stock specified in each Warrant shall thereupon
evidence the right to purchase that number of shares of Common Stock (calculated
to the nearest hundredth of a share of Common Stock) obtained by multiplying the
Exercise Price in effect immediately prior to

3



--------------------------------------------------------------------------------



 



such adjustment by the number of shares of Common Stock purchasable immediately
by the Exercise Price in effect after such adjustment.
(4) Irrespective of any adjustment of the number or kind of securities issuable
upon exercise of Warrants or the Exercise Price, Warrants theretofore or
thereafter issued may continue to express the same number of Shares and Exercise
Price as are stated in similar Warrants previously issued.
(5) The Company may, at its sole option, retain the independent public
accounting firm regularly retained by the Company, or another firm of
independent public accountants of recognized standing selected by the Company’s
Board of Directors, to make any computation required under this Section (F) and
a certificate signed by such firm shall be conclusive evidence of any
computation made under this Section (F).
(6) Whenever there is an adjustment in the Exercise Price or in the number or
kind of securities issuable upon exercise of the Warrants, or both, as provided
in this Section (F), the Company shall: (i) promptly file in the custody of its
Secretary or Assistant Secretary a certificate signed by the Chairman of the
Board or the President or a Vice President of the Company and by the Treasurer
or an Assistant Treasurer or the Secretary or an Assistant Secretary of the
Company, showing in detail the facts requiring such adjustment and the number
and kind of securities issuable upon exercise of each Warrant after such
adjustment; and (ii) cause a notice stating that such adjustment has been
effected and stating the Exercise Price then in effect and the number and kind
of securities issuable upon exercise of each Warrant to be sent to each
registered holder of Warrant.
(7) In addition to the adjustments otherwise set forth in this Section (F), the
Company, in its sole discretion, may reduce the Exercise Price or extend the
expiration date of the Warrant.
(8) The Exercise Price and the number of Shares issuable upon exercise of a
Warrant shall be adjusted in the manner and only upon the occurrence of the
events heretofore specifically referred to in this Section (F).
(G) TRANSFER TO COMPLY WITH THE 1933 ACT AND OTHER APPLICABLE SECURITIES LAWS.
This Warrant or the Shares issuable upon exercise of this Warrant, or any other
security issued or issuable upon exercise of this Warrant, may not be
transferred, assigned, pledged, sold or otherwise disposed of unless Holder
provides the Company with an opinion of counsel satisfactory to the Company in
form satisfactory to the Company (together with such other representations and
warranties as the Company may request) that this Warrant or the Shares issued or
issuable upon exercise of this Warrant may be legally transferred without
violating the 1933 Act and any other applicable securities law and then only
against receipt of an agreement of the transferee (in form and substance
satisfactory to the Company) to comply with the provisions of this Section
(G) with respect to any resale or other disposition of such securities.

4



--------------------------------------------------------------------------------



 



(H) SURVIVAL. All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise and
purchase of this Warrant.
(I) AMENDMENTS; WAIVERS; TERMINATIONS; GOVERNING LAW; HEADINGS. This Warrant and
any terms hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought. This Warrant shall be
governed by and construed and interpreted in accordance with the laws of the
State of Georgia. The headings in this Warrant are for convenience of reference
only and are not part of this Warrant.
(J) REGISTRATION RIGHTS. The undersigned Holder shall have piggyback
registration rights as set forth in paragraph 12 of that certain Subscription
Agreement by and between the Company and the undersigned Holder dated ___ ___,
2008.
     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name and on its behalf and its corporate seal to be affixed hereon by its duly
authorized officers.
GEOVAX LABS, INC.

         
Dated:
            , 2008
 
   
 
       
By:
       
 
 
 
   
 
       
Attest:
       
 
 
 
   

5



--------------------------------------------------------------------------------



 



EXHIBIT I
Subscription Form
(To be executed only upon exercise of Warrant)
     The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for and purchases                      Shares of GeoVax Labs, Inc.,
purchasable with this Warrant, and herewith makes payment therefor, all at the
price and on the terms and conditions specified in this Warrant and requests
that certificates for the Shares hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of
                     and delivered to                                         
whose address is                                                                
and, if such Shares shall not include all of the Shares issuable as provided in
this Warrant, that a new Warrant of like tenor and date for the balance of the
Shares issuable thereunder to be delivered to the undersigned.
Dated:                                         

     
 
   
 
(Name)
   
 
   
 
(Street Address)
   
 
   

         
      (City)
(State) (Zip Code)          

6



--------------------------------------------------------------------------------



 



EXHIBIT II
Assignment Form
     FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares set
forth below;

      Name and Address of Assignee   No. of Shares:                     

and does hereby irrevocably constitute and appoint
                                                               
                 , as attorney, to resister such transfer on the books of GeoVax
Labs, Inc., maintained for the purpose, with full power of substitution in the
premises.
Dated:                                         

             
 
  Signature:        
 
     
 
   
 
           
 
  Witness:        
 
     
 
   

Notice: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.
          The signature to this assignment must be guaranteed by a bank or trust
company having an office or correspondent in New York, New York, or by a firm
having membership on the New York Stock Exchange.

7